Citation Nr: 1016400	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from March 1943 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the Veteran's claim for entitlement to service 
connection for bilateral hearing loss.  


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran, stating that he wished to withdraw his appeal for 
entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2009).

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran that he wished to withdraw his appeal involving 
entitlement to service connection for bilateral hearing loss.

As the Veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


